UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1382


FRANCISCO LOPEZ ALDANA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 20, 2012              Decided:   December 18, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring,
Maryland, for Appellant.    Stuart F. Delery, Acting Assistant
Attorney General, Thomas B. Fatouros, Senior Litigation Counsel,
Janette L. Allen, Trial Attorney, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francisco Lopez Aldana, a native and citizen of El

Salvador,   petitions    for     review         of    an    order    of     the    Board    of

Immigration   Appeals    (“Board”)           dismissing        his    appeal       from    the

immigration   judge’s     denial       of       his    application         for     temporary

protected status (“TPS”).          For the reasons set forth below, we

deny the petition for review.

            TPS   is   authorized      by       8     U.S.C.   § 1254a       (2006),       and

“allows eligible nationals of a foreign state to temporarily

remain in the United States during the pendency of that state’s

designation for the TPS program.”                   Cervantes v. Holder, 597 F.3d

229, 231 (4th Cir. 2010).              The Attorney General designated El

Salvador for the TPS program on March 9, 2001, based on the

devastating earthquakes that the country suffered in early 2001.

66 Fed. Reg. 14214 (Mar. 9, 2001).                         The initial registration

period began on March 9, 2001, and ended on September 9, 2002.

Id. at 14214-15.       The designation has been extended on numerous

occasions, and is currently set to expire on September 9, 2013.

77 Fed. Reg. 1710 (Jan. 11, 2012).

            Lopez Aldana filed his application for TPS on March 8,

2005,   approximately     two    and     a      half       years    after    the     initial

registration period ended.         The regulations implementing the TPS

statute,    however,     carve     out       an       exception       to     the    initial

registration period and provide that an applicant may qualify

                                            2
for “late initial registration” if, at the time of the initial

registration period: (1) the applicant was in valid nonimmigrant

status or had been granted voluntary departure or other relief

from removal; (2) the applicant had a pending application for

change    of     status,      adjustment        of     status,      asylum,     voluntary

departure, or other relief from removal, or such application was

subject to further review or appeal; (3) the applicant was a

parolee   or     had    a    pending   request         for   reparole;     or    (4)   the

applicant was the spouse or child of an alien who was eligible

to   be   a    TPS     registrant.      8       C.F.R.       § 1244.2(f)(2)      (2012).

Because Lopez Aldana failed to file his application during the

initial registration period or demonstrate his eligibility for

late initial registration under § 1244.2(f)(2), the immigration

judge and the Board properly found him ineligible for TPS.

              Lopez     Aldana,   however,       argues      that    the   registration

requirements for TPS set forth in 8 C.F.R. § 1244.2 are overly

restrictive       and       conflict   with          Congressional      intent.         In

reviewing Lopez Aldana’s challenge to the regulation, we employ

the two-step analysis prescribed by the Supreme Court in Chevron

U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837

(1984).       See Suisa v. Holder, 609 F.3d 314, 318 (4th Cir. 2010).

Under Chevron, the plain meaning of the statute controls if the

provision in question is unambiguous.                   Chevron, 467 U.S. at 842-

43; see Suisa, 609 F.3d at 318; Saintha v. Mukasey, 516 F.3d

                                            3
243, 251 (4th Cir. 2008).               If, however, “the statute at issue is

silent or ambiguous with respect to the precise issue, then [the

court] must decide whether the agency’s interpretation of the

statute is reasonable, and thus, entitled to deference.”                                Suisa,

609 F.3d at 318.

              We     have     thoroughly             considered       Lopez           Aldana’s

challenges     to    the    regulation         at    issue   and    find    them       without

merit.     Because the intent of Congress to delegate authority to

the Attorney General to establish a registration deadline was

clear and unambiguous, see 8 U.S.C. § 1254a(c)(1)(A)(iv) (2006),

we    defer   to     the   Attorney      General’s        creation     of       the    initial

registration period under the first step of Chevron.                                  Applying

the second step of Chevron, we find that the Attorney General’s

promulgation of 8 C.F.R. § 1244.2(f)(2) (2012), which provides

for late initial registration for certain TPS applicants, was

based on a reasonable interpretation of § 1254a(c)(1)(A)(iv) and

was not arbitrary, capricious, or manifestly contrary to law.

See    Chevron,      467    U.S.    at   844        (providing      that    a    regulation

promulgated to fill a gap left, implicitly or explicitly, by

Congress is “given controlling weight unless [it is] arbitrary,

capricious, or manifestly contrary to the statute”); Suisa, 609

F.3d at 319 (same).

              Accordingly,         we   deny       the   petition    for     review.       We

dispense      with     oral    argument         because      the     facts       and    legal

                                               4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   5